Citation Nr: 1735304	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-15 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for attorney fees in excess of $97.60 (less administrative fees).


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 attorney fee eligibility decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant is the Veteran's former agent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the parties if further action is required.


REMAND

The Board notes that contested claims procedures are applicable to this appeal as the attorney fee dispute relates to benefits that have already been disbursed to the Veteran.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 20.3(p) (2016).  Thus, both the appellant and the Veteran have a substantial interest in the outcome of this appeal.

Special procedural regulations are applicable to such appeals.  All interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100.  After a notice of disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  A party to a simultaneously contested claim has a 30-day answer period to respond to the substantive appeal.  38 C.F.R. § 20.502.  

Review of the record found that the requirements for a contested claim have not been fully complied with in this appeal.  The record shows the appellant and the Veteran were both sent notice in January 2013 that satisfies the requirements of 38 C.F.R. §  19.100.  (However, the Veteran asserted that he did not receive this notice.  (See March 2014 IRIS Inquiry)).  Additionally, there is no indication the Veteran was provided the content of the appellant's substantive appeal or any other notice that an appeal had been perfected in this case (and, consequently did not have opportunity to respond as contemplated in 38 C.F.R. § 20.502).  (While the record includes a September 2016 notice to the appellant that the matter was certified to the Board, with a notation that a copy would be sent to the Veteran, no copy of a letter sent to the Veteran appears in the file.)  Thus, the requirements of 38 C.F.R. § 19.102 have not been met with respect to this simultaneously contested claim, and remand for corrective action is required.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must ensure full compliance with the contested claims procedures outlined in 38 C.F.R. §§ 19.100-02, 20.500-04.  Specifically, the AOJ must ensure that the Veteran is provided the content of the appellant's substantive appeal and advised of the 30-day period for filing a response to the substantive appeal (as provided by 38 C.F.R. § 20.502.)  If he responds, notice should be provided to the appellant.  

2. The AOJ should then review the record, arrange for any additional development suggested by the record, and readjudicate the contested fees motion.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, implementing contested claims procedures, affording both parties opportunity to respond, and return the case to the Board.  

The parties have a right to submit additional evidence and argument on the matter remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law requires that all matters remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

